UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDRE A. JOHNSON,

                                 Petitioner,
                                                                  21-CV-10066 (LLS)
                     -against-
                                                                  CIVIL JUDGMENT
PEOPLE OF THE STATE OF NEW YORK,

                                 Respondent.

         Pursuant to the order issued June 3, 2021, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 3, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
